POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, Keith E. Bailey, hereby constitute and appoint CharlesA.Schrock, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of INTEGRYS ENERGY GROUP, INC. (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to common stock to be issued by this Corporation under this Corporation’s Stock Investment Plan (or any successor plan), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ Keith E. Bailey Keith E. Bailey Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, William J. Brodsky, hereby constitute and appoint CharlesA.Schrock, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of INTEGRYS ENERGY GROUP, INC. (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to common stock to be issued by this Corporation under this Corporation’s Stock Investment Plan (or any successor plan), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ William J. Brodsky William J. Brodsky Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, Albert J. Budney, Jr, hereby constitute and appoint CharlesA.Schrock, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of INTEGRYS ENERGY GROUP, INC. (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to common stock to be issued by this Corporation under this Corporation’s Stock Investment Plan (or any successor plan), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ Albert J. Budney, Jr. Albert J. Budney, Jr. Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, Pastora San Juan Cafferty , hereby constitute and appoint CharlesA.Schrock, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of INTEGRYS ENERGY GROUP, INC. (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to common stock to be issued by this Corporation under this Corporation’s Stock Investment Plan (or any successor plan), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ Pastora San Juan Cafferty Pastora San Juan Cafferty Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, Ellen Carnahan, hereby constitute and appoint CharlesA.Schrock, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of INTEGRYS ENERGY GROUP, INC. (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to common stock to be issued by this Corporation under this Corporation’s Stock Investment Plan (or any successor plan), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ Ellen Carnahan Ellen Carnahan Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I,Michelle L. Collins, hereby constitute and appoint CharlesA.Schrock, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of INTEGRYS ENERGY GROUP, INC. (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to common stock to be issued by this Corporation under this Corporation’s Stock Investment Plan (or any successor plan), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ Michelle L. Collins Michelle L. Collins Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, Kathryn M. Hasselblad-Pascale , hereby constitute and appoint CharlesA.Schrock, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of INTEGRYS ENERGY GROUP, INC. (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to common stock to be issued by this Corporation under this Corporation’s Stock Investment Plan (or any successor plan), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ Kathryn M. Hasselblad-Pascale Kathryn M. Hasselblad-Pascale Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, John W. Higgins , hereby constitute and appoint CharlesA.Schrock, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of INTEGRYS ENERGY GROUP, INC. (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to common stock to be issued by this Corporation under this Corporation’s Stock Investment Plan (or any successor plan), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ John W. Higgins John W. Higgins Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, Paul W. Jones , hereby constitute and appoint CharlesA.Schrock, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of INTEGRYS ENERGY GROUP, INC. (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to common stock to be issued by this Corporation under this Corporation’s Stock Investment Plan (or any successor plan), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ Paul W. Jones Paul W. Jones Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, Holly Keller Koeppel, hereby constitute and appoint CharlesA.Schrock, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of INTEGRYS ENERGY GROUP, INC. (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to common stock to be issued by this Corporation under this Corporation’s Stock Investment Plan (or any successor plan), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ Holly Keller Koeppel Holly Keller Koeppel Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, Michael E. Lavin, hereby constitute and appoint CharlesA.Schrock, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of INTEGRYS ENERGY GROUP, INC. (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to common stock to be issued by this Corporation under this Corporation’s Stock Investment Plan (or any successor plan), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ Michael E. Lavin Michael E. Lavin Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, William F. Protz, Jr. , hereby constitute and appoint CharlesA.Schrock, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of INTEGRYS ENERGY GROUP, INC. (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to common stock to be issued by this Corporation under this Corporation’s Stock Investment Plan (or any successor plan), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ William F. Protz, Jr. William F. Protz, Jr. Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, Charles A. Schrock , hereby constitute and appoint CharlesA.Schrock, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of INTEGRYS ENERGY GROUP, INC. (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to common stock to be issued by this Corporation under this Corporation’s Stock Investment Plan (or any successor plan), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ Charles A. Schrock Charles A. Schrock Director
